Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2-10 are allowed.

The following is an examiner’s statement of reasons for allowance: A luminal endoprosthesis at least partially delimiting a prosthesis lumen, for implant in an anatomical structure which at least partially defines at least one cavity and comprises at least one pathological portion, said luminal endoprosthesis comprising two or more layers, wherein at least two layers of said two or more layers comprises at least one threadlike element forming an armor limitedly interlaced to at least one of said at least two layers; said luminal endoprosthesis comprises at least one anchoring portion, for being anchored to an anatomical portion of the walls of the cavity of the anatomical structure, and at least one working portion, for facing towards the pathological portion of the anatomical structure; wherein said two or more layers are separated from each other at least in said working portion of the luminal endoprosthesis, avoiding connecting elements between one layer and at least one adjacent layer; wherein said two or more layers are geometrically identical to each other; and wherein said at least one threadlike element of the armor of each layer defines a plurality of windows for putting the prosthesis lumen in fluidic communication with the pathological portion of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        December 15, 2021